Per Curiam.

Respondent was admitted to the Bar in this Department on November 14, 1950. The Bar Association of Erie County filed a petition with a certificate of conviction annexed thereto, alleging that on January 27, 1969 in the United States District Court of the Western District of New York respondent was convicted upon his plea of nolo contendere on three counts of willfully failing to file income tax returns in violation of section 7203 of title 26 of the United States Code. In his answer to said petition respondent admitted such allegations, but he alleged that there were extenuating circumstances with respect thereto which should be heard. Accordingly, by order of May 16, 1969 this court referred the matter to a Judge to hear and report. A hearing was held on June 17, 1969 at which respondent testified, and the minutes thereof have been submitted to this court by the hearing Justice.
We do not find that the circumstances urged in mitigation are excuse for the failure to file income tax returns for three years during which years respondent admits that he; had taxable income. As we stated in Matter of Mondo (31 A D 2d 420, 421): “ an attorney has the duty to comply assiduously with statutory mandates, and particularly those relating to income tax returns and payment of the appropriate tax (Matter of Costello [Steuben County Bar Assn.], 21 A D 2d 364). Respondent’s conduct was a positive violation of canon 29 of the 'Canons of Professional Ethics in that he did not uphold the honor of the profession, and of canon 32 which mandates that above all a lawyer will find his highest honor in a deserved reputation for fidelity to private trust and to public duty, as an honest man and as a patriotic and loyal citizen. ’ ”
Respondent is guilty of professional misconduct, and should be suspended from the practice of law for six months and thereafter until there has been compliance with the conditions to be stated in the order to be entered herein and until the further order of the court.
Goldman, P. J., Wither, Gabrielli, Bastow and Henry, JJ., concur.
Order of suspension entered.